         Case 5:18-cr-00348-LHK Document 38 Filed 09/03/19 Page 1 of 2




 1   ALBIE B. JACHIMOWICZ          SBN 104549
     JACHIMOWICZ LAW GROUP
 2   1530 The Alameda, Suite 115
     San Jose, CA 95126
 3   Telephone: (408) 246-5500
     Facsimile: (408) 246-1051
 4   Email: albie@jachlawgroup.com
 5   CARLEEN R. ARLIDGE                  SBN 079725
     Attorney at Law
 6   111 W. St. John St., Suite 555
     San Jose, California 95113
 7   Telephone: (408) 288-8533
     Facsimile: (408) 445-1861
 8   Email: craatty@aol.com
 9   Attorneys For Defendant Brandon Glover
10
11                             IN THE UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,              )
                                            )                  NO. CR-18-00348 LHK / SVK
15                            Plaintiff,    )
                                            )
16   vs.                                    )                  STIPULATION FOR ORDER
                                            )                  PERMITTING TELEPHONIC
17   BRANDON CHARLES GLOVER,                )                  APPEARANCE OF DEFENDANT
                                            )
18                            Defendant.    )
     _______________________________________)
19
20             The parties hereto, Albie B. Jachimowicz and Carleen R. Arlidge appearing for Defendant
21   Brandon Glover and Susan Knight, Assistant U.S. Attorney appearing for plaintiff, hereby
22   acknowledge a defendant’s right to appear in person before the Court in any and all proceedings and,
23   at the Court’s discretion, to make the appearance telephonically.
24             The parties agree that as to this defendant, it is highly likely that the case will resolve but
25   given the complexity of matters relating to any change of plea, further discussions are necessary.
26   Thus, it is anticipated that at the next court appearance on September 18, 2019, the parties will be
27   requesting a date for the change of plea rather than setting the case for trial.
28             As the defendant lives out-of-state and has previously complied with the requirements of


                                                        1
         Case 5:18-cr-00348-LHK Document 38 Filed 09/03/19 Page 2 of 2




 1   appearing telephonically, it is agreed to request an order from the Court permitting the defendant to
 2   appear telephonically for the September 18th proceeding.
 3
 4            09/03/2019
     Dated: ____________________                              /s/
                                                       ______________________________________
                                                       Albie B. Jachimowicz
 5                                                     Attorney For Defendant Glover
 6
 7            09/03/2019
     Dated: ____________________                             /s/
                                                       ______________________________________
                                                       Carleen R. Arlidge
 8                                                     Attorney For Defendant Glover
 9
10            09/03/2019
     Dated: ____________________                            /s/
                                                       ______________________________________
                                                       Susan Knight
11                                                     Assistant United States Attorney
12
13                                           [Proposed] ORDER
14            Upon agreement by counsel and good cause appearing therefore,
15            IT IS HEREBY ORDERED that Defendant Glover appearance for the status hearing now
16   set for September 18, 2019 may be made telephonically by way of the court approved process.
17
18   Dated: ____________________                       ______________________________________
                                                       LUCY H. KOH
19                                                     United States District Judge
20
21
22
23
24
25
26
27
28


                                                      2
